Title: To Thomas Jefferson from Robley Dunglison, 2 July 1825
From: Dunglison, Robley
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University of Virginia,
                            July 2d 1825.
                    I know not how to express the gratification which I feel, at the subsidence of your troublesome affection; nor the fervor with which I hope the favorable prognostication in which you have indulged may be verified. With respect to the subject of compensation for any trifling attentions which I may have been able to pay you—I beg that I may be allowed to fix my own terms, and to declare most firmly but respectfully, that the only compensation which I shall accept of, is that which has already afforded me the greatest satisfaction—the being able in any respect to add to the comforts of one whose existence is so valuable to all but perhaps as much so to the Alumni of this Institution as to any;—and that I may be permitted in future whenever I may consider it necessary to afford the same attentions.Believe me, Dear Sir, with the greatest respect, sincerely yours
                        Robley Dunglison